Citation Nr: 1301322	
Decision Date: 01/14/13    Archive Date: 01/23/13

DOCKET NO.  09-27 679A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a disability rating in excess of 30 percent for service-connected residuals of cancer of the larynx.  

3.  Entitlement to a total rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel

INTRODUCTION


The Veteran served on active duty from July 1969 to March 1971, including service in the Republic of Vietnam.  His awards and decorations include the Combat Infantryman Badge.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which continued the Veteran's current 30 percent disability ratings for his service-connected PTSD and residuals of cancer of the larynx.

The RO additionally denied a claim for a TDIU in the February 2008 rating decision, and the Veteran did not appeal that determination.  Notwithstanding such, the Board finds that as a result of statements made in the two most recent VA examination reports, both dated in November 2009, regarding the effect of his service-connected disabilities on his usual occupation, a TDIU claim has again been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board has jurisdiction to consider entitlement to a TDIU in an appealed claim for an increased rating when the issue is raised by assertion or reasonably indicated by the evidence, regardless of whether the RO expressly addressed the issue.  See VAOPGCPREC 6-96 (Aug. 16, 1996); see also Caffrey v. Brown, 6 Vet. App. 377, 382 (1994); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  As such, the Board has included this issue on the cover page of this decision.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.



REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The severity of the Veteran's service-connected PTSD and residuals of cancer of the larynx were each last evaluated during VA examinations conducted in November 2009.  Consequently, more than three years have passed since the severity of these disabilities was last assessed, and where no additional treatment records, or other lay or medical evidence has since been associated with the claims file, the Board believes that the prior examination reports may no longer reflect the current severity of these service-connected disabilities.  

When, as here, the evidence suggests that a claimant's service-connected disability may have increased in severity since the prior examination, a new examination is required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); see, too, Allday v. Brown, 7 Vet. App. 517, 526 (1995) (indicating that, where the record does not adequately reveal the current state of the claimant's disability, fulfillment of the statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence adequately addressing the level of impairment of the disability since the previous examination).

Moreover, the Board notes that the November 2009 PTSD VA examination report indicates that the Veteran's alcohol abuse is related to his service-connected PTSD, either as part of the overall psychiatric disability, or as a secondary disability with distinct manifestations.  Specifically, the examiner provides Axis I diagnoses for alcohol abuse and PTSD and notes "The multiple Axis I diagnoses are related and the secondary diagnosis does represent a progression of the primary diagnosis because the alcohol abuse is an attempt to self-medicate his PTSD symptoms.  The symptoms of each mental disorder can be delineated from each other."  

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that although compensation cannot be awarded pursuant to 38 U.S.C.A. §§ 105(a), 1110, 1131 for either a primary alcohol abuse disability incurred during service or for any secondary disability that resulted from primary alcohol abuse during service, service connection may be granted for an alcohol or drug abuse disability acquired secondary to or as a symptom of service-connected disability.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 2001).  

Therefore, on remand, the VA examiner should be asked to identify the current manifestations of the Veteran's alcohol abuse and whether or not these manifestations are part of his service-connected PTSD disability or whether they are separate and distinct from the Veteran's PTSD symptoms.  

Finally, the Board observes that the Veteran reported in an August 2005 statement that he had received treatment for his PTSD at a Vet Center.  Records of such treatment, however, do not appear to have been associated with the claims file.  On remand, all relevant private treatment records, as well as any outstanding VA treatment records, pertaining to the issues on appeal should be obtained.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete copy of the Veteran's VA treatment records from the VA Medical Centers (VAMCs) in Durham, North Carolina and Fayetteville, North Carolina, dated since May 2007.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) (West 2002) and 38 C.F.R. § 3.159(e) (2012).

2.  Make the necessary arrangements, including obtaining any necessary release forms, to obtain treatment records pertaining to the Veteran's treatment for PTSD at the Vet Center, as well as records of other treatment rendered for his service-connected disabilities on appeal from any other private healthcare provider.  All reasonable attempts should be made to obtain such records.  If any indentified records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) (West 2002) and 38 C.F.R. § 3.159(e) (2012).

3.  Thereafter, schedule the Veteran for a VA psychiatric examination.  The claims file, to include any relevant documents in the Veteran's electronic claims folder in Virtual VA, and a complete copy of this REMAND should be reviewed in association with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

Following examination of the Veteran, the examiner should identify the current nature and severity of the Veteran's PTSD.  The examiner must conduct a detailed mental status examination.

The examiner must also address the Veteran's alcohol abuse.  The November 2009 VA examiner stated that the Veteran's alcohol abuse was a "progression" of the Veteran's PTSD diagnosis and indicated that the alcohol abuse was either part of or secondary to the Veteran's service-connected PTSD.  The examiner is asked to describe the current nature and severity of the Veteran's alcohol abuse and indicate if these symptoms are part of the Veteran's current PTSD disability or are secondary to the PTSD disability and can be distinguished from the PTSD symptomatology.  

The examiner should expressly discuss the effect, if any, of the Veteran's PTSD on his social and occupational adaptability.  With respect to occupational functioning, the examiner should opine as to whether the Veteran's service-connected disabilities, in the aggregate, render him unable to secure or follow a substantially gainful occupation.  

The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's PTSD consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) and explain the significance of the score.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Schedule the Veteran for a VA otolaryngology examination.  The claims file, to include any relevant records located in the Veteran's electronic claims file in Virtual VA, and a complete copy of this REMAND should be reviewed in association with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner should identify all manifestations associated with the Veteran's residuals of cancer of the larynx and describe in complete detail the severity of such manifestations, including the impact, if any, of these symptoms on the Veteran's ability to secure and maintain substantially gainful employment.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

5.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, thoroughly review the VA examination reports to ensure that that they are responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  Finally, readjudicate the Veteran's increased rating claims and his TDIU claim on appeal.  If the full benefits sought on appeal are not granted, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return his appeal to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2012).


